DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 11
Line 3 recites the limitation "the drive wheel". There is insufficient antecedent basis for this limitation in the claim. Claim 9 introduces “a drive wheel”. Claim 11 is not dependent upon claim 9.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obrist, US 2019/0032554, in view of Lauth, DE 4028017 A1 (English translation is referred to hereafter), and further in view of Schmidgall, DE 10120448 A1.

Regarding Claim 1
Obrist discloses a power unit, for a hybrid vehicle, comprising: twin-cylinder reciprocating piston engine, which has two pistons (18, 19) that are guided in two cylinders (21, 22) in tandem arrangement (Obrist, [0002] and [0037]), and two counter-directional crankshafts (11, 12) which are connected with the two pistons (18, 19) by connecting rods (13) (Obrist, [0006] and [0028], Figure 3); at least one generator (41, 42), which is rotatable co-directionally to a first crankshaft (11) of the two counter-directional crankshafts (11, 12) and counter-directionally to a second crankshaft (12) of the two counter-directional crankshafts (11, 12) (Obrist, [0037]-[0038]); and a camshaft (30) having valve cams (32), which are operatively connected with control valves (25) (Obrist, [0038]-[0039], Figures 1d and 3), characterized in that a flywheel mass element (16), which is arranged on the second crankshaft (12) (Obrist, [0044]). 
However, while Obrist does disclose a camshaft (30) (Obrist, Figures 1d and 3) and in the instant invention the camshaft and the compensating camshaft are one in the same, Obrist does not disclose a compensating camshaft that comprises at least one compensating cam element which is operatively connected with a linearly guided compensating mass. 
Lauth discloses a valve controlled internal combustion engine (1), comprising a multiple valve (3) arrangement per combustion chamber or cylinder (2), wherein the control shaft (camshaft) comprises an additional cam (8) in which a compensating mass (7) is moved linearly around the additional cam (8) to better compensate for inertia forces and achieve improved ride smoothness (Lauth, [0014]-[0016], Figures 1 and 2). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Obrist so that the camshaft comprises at least one compensating cam element which is operatively connected with a linearly guided compensating mass as is taught by Lauth as being well known in the art, in order to better compensate for inertia forces to achieve improved ride smoothness (Lauth, [0014]-[0016]). 
However, Obrist and Lauth do not teach that the compensating mass has a rolling element, which, in operation, rolls on an outer surface of the at least one compensating cam element. Schmidgall teaches a configuration in which a compensating mass has a rolling element (30) which rolls on an outer surface of a cam (28), and in an alternative configuration a compensating mass with a sliding element (16, 19) that slides on an outer surface of the cam (17) (Schmidgall, Figures 2 and 3a). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Obrist/Lauth so that the compensating mass has a rolling element, which, in operation, rolls on an outer surface of the at least one compensating cam element as is taught by Schmidgall, as Schmidgall teaches that it is well known to provide a roller tappet as an alternative configuration to a sliding tappet. Therefore, it would have been obvious to substitute a rolling element for a sliding element. 

Regarding Claim 2
Obrist, Lauth, and Schmidgall teach the system as rejected in Claim 1 above. Lauth further teaches that the compensating mass is formed by a spring-loaded tappet (Lauth, [0015], Figure 1). 

Regarding Claim 3
Obrist, Lauth, and Schmidgall teach the system as rejected in Claims 1 and 2 above. Lauth further teaches that the compensating mass (7) is guided in a sleeve which extends essentially above the compensating camshaft (4) parallel to the cylinders (2) (Lauth, Figure 1). 

Regarding Claim 4
Obrist, Lauth, and Schmidgall teach the system as rejected in Claim 1 above. Lauth further teaches that the compensating camshaft (4) comprises the camshaft (4) (Lauth, Figure 1). 

Regarding Claim 5
Obrist, Lauth, and Schmidgall teach the system as rejected in Claim 1 above. Lauth further teaches that the at least one compensating cam element (8) has two or four compensating cams (8) (Lauth, [0015]). 

Regarding Claim 7
Obrist, Lauth, and Schmidgall teach the system as rejected in Claim 1 above. Lauth further teaches that the compensating shaft can be equipped in both end regions with a cam for lifting a compensating mass (Lauth, [0005]). Therefore, Lauth teaches that the compensating shaft has a first compensating cam element at one end region and a second compensating cam element at the other end region, wherein the first compensating element is operatively connected with a first linearly guided compensating mass, and the second compensating cam element is operatively connected with a second linearly guided compensating mass. 

Regarding Claim 8
Obrist, Lauth, and Schmidgall teach the system as rejected in Claims 1 and 7 above. Lauth further teaches that the compensating shaft can be equipped in both end regions with a cam for lifting a compensating mass (Lauth, [0005]). Therefore, the valve cams are arranged between the first compensating cam element and the second compensating cam element as the first and second compensating cam elements are equipped at the end regions of the compensating shaft. 

Regarding Claim 9
Obrist, Lauth, and Schmidgall teach the system as rejected in Claim 1 above. Obrist further teaches that the camshaft (30) has a drive wheel (Figure 1d) which is operatively connected with the first and/or second crankshaft (11, 12) via a timing belt or timing chain (31) (Obrist, [0014] and [0038], Figure 1d). Therefore, as the combination of Obrist, Lauth, and Schmidgall teaches that the camshaft is a compensating camshaft, the compensating camshaft has a drive wheel which is operatively connected with the second crankshaft via a timing belt or timing chain. 

Regarding Claim 10
Obrist, Lauth, and Schmidgall teach the system as rejected in Claim 1 above. Obrist further discloses that the crankshafts (11, 12) have spur gears (34, 35) respectively engaging into one another (Obrist, [0037], Figure 1d and 3). 

Regarding Claim 11
Obrist, Lauth, and Schmidgall teach the system as rejected in Claim 10 above. Obrist further discloses a drive wheel (36, 37) arranged on an engine side lying opposite the spur gears (34, 35) (Obrist, Figures 1d and 3). 

Regarding Claim 12
Obrist, Lauth, and Schmidgall teach the system as rejected in Claims 1 and 3 above. Lauth further teaches that the compensating mass (7) is guided on the machine frame side [therefore, the sleeve is part of the machine frame (motor housing)] (Lauth, [0015, Figure 1). However, while Obrist, Lauth, and Schmidgall do not explicitly disclose that the sleeve is formed in one piece and/or integrally with a motor housing, this claim is a product-by-process claim, and therefore the process by which the sleeve is made is not considered to involve an inventive step that provides an unobvious difference between the claimed product and the prior art product. 

Regarding Claim 13
Obrist discloses a vehicle (Obrist, [0001]), with the power unit as rejected in Claim 1 above by Obrist, Lauth, and Schmidgall. 

Response to Arguments
7.	Applicant's arguments filed with regards to the rejections under 35 U.S.C. 112(b) have been fully considered. However, with regards to the rejection of Claim 11, they are not persuasive. The rejection of claim 11 was not addressed, therefore the rejection is maintained. 
Applicant’s arguments with respect to the rejection of Claims 1-13 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746